       Case 5:19-cv-00161-TES-TQL Document 140 Filed 08/13/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION


JOHN STEPHEN RAVAN,

         Plaintiff,
                                                               CIVIL ACTION NO.
v.
                                                              5:19-cv-00161-TES-TQL
Sheriff CULLEN TALTON, et al.,

         Defendants.


                                                ORDER



         On June 2, 2020, Defendants filed a Motion for Summary Judgment [Doc. 105].

 On August 12, 2020, Plaintiff filed a response [Doc. 133] to Defendants’ summary

 judgment motion. Also, on August 12, 2020, Plaintiff filed a motion seeking to oppose

 Defendants’ summary judgment motion and “to have the Court look at reinstating

 dismissed Defendants” pursuant to the Court’s Order [Doc. 96] adopting the United

 States Magistrate Judge’s Reports and Recommendation [Doc. 72]. 1 [Doc. 138, pp. 1—2].




 1On April 3, 2020, the Court permitted some of Plaintiff’s Eighth and First Amendment claims to proceed
 but dismissed the remaining Defendants because Plaintiff failed to state claims against them. [Doc. 96, p.
 1].


                                                     1
       Case 5:19-cv-00161-TES-TQL Document 140 Filed 08/13/20 Page 2 of 3



The Court construes Plaintiff’s motion as both a motion for reconsideration and

supplemental response to Defendants’ summary judgment motion. 2

        Pursuant to local rules, “[m]otions for reconsideration shall not be filed as a

matter of routine practice.” LR 7.6, MDGa. Accordingly, such motions are appropriate

only if Plaintiff demonstrates that “(1) there has been an intervening change in the law,

(2) new evidence has been discovered that was not previously available to the parties at

the time the original order was entered, or (3) reconsideration is necessary to correct a

clear error of law or prevent manifest injustice.” Bryant v. Walker, No. 5:10-CV-84, 2010

WL 2687590, at *1 (M.D. Ga. July 1, 2010) (quoting Wallace v. Ga. Dep’t of Transp., No.

7:04-cv-78, 2006 WL 1582409, at *2 (M.D. Ga. June 6, 2006)). A motion for

reconsideration may not be used to relitigate old matters or reargue settled issues. See

Smith v. Ocwen Fin., 488 F. App’x 426, 428 (11th Cir. 2012).

        In his motion, Plaintiff contends the Court should “reinstate” any dismissed

defendant or claim that the Court feels necessary “to prevent a manifest of injustice

[sic].” [Doc. 138, p. 2]. As noted in the Court’s previous Order, Plaintiff’s vague

allegations against most of the defendants, at times even failing to link Defendants to an

actionable claim, did not state claims upon which relief could be granted. Plaintiff has



2The Court must liberally construe Plaintiff’s motion, who is proceeding pro se. See Erickson v. Pardus, 551
U.S. 89, 94 (2007) (“A document filed pro se is to be liberally construed.”) (citation omitted). To the extent
Plaintiff seeks to reinstate dismissed Defendants or claims, the motion is construed as a motion for
reconsideration. To the extent Plaintiff seeks to oppose Defendants’ motion for summary judgment, the
motion is construed as a supplemental response.


                                                      2
     Case 5:19-cv-00161-TES-TQL Document 140 Filed 08/13/20 Page 3 of 3



failed to show that the Court improperly dismissed these defendants and claims for the

reasons provided in the Court’s Order [Doc. 96] and magistrate judge’s

recommendation [Doc. 72].

      Accordingly, the Court DENIES Plaintiff’s motion [Doc. 138] to the extent it is

construed as a motion for reconsideration. The remainder of Plaintiff’s motion is

construed as a supplemental response brief opposing summary judgment, and the

Court DIRECTS the Clerk to TERMINATE that filing as an independent motion. The

Court will consider Plaintiff’s arguments when deciding upon Defendants’ Motion.

      SO ORDERED, this 13th day of August, 2020.

                                         S/ Tilman E. Self, III
                                         TILMAN E. SELF, III, JUDGE
                                         UNITED STATES DISTRICT COURT




                                           3
